NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MILLENNIUM DENTAL TECHNOLOGIES, INC.,
Plaintiff-Appellant, ~
V.
FOTONA D.D.,
Defendcmt-Appellee.
2010-1428 _
Appea1 from the United StateS DiStrict Court for the
Centra1 District of Ca1ifornia in case no. 09-CV-1792,
Judge Manue1 L. Rea1.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Shen Li
Khong as counsel for Fotona, d.d.,
IT IS ORDERED THAT2
The motion is granted

MILLENNIUM DENTAL V. FOTONA DD
2
FoR THE CoURT
 2 0  /s/ Jan Horba1y
Date J an Horba1y
cc: Philip J. Graves, Esq.
Shen Li K_hong, Esq.
J ames S. Azadian, Esq.
s21
C1erk
FBLED
u.s. ccom 0F APPEALs ma
ma FEnEnAL newsom
APR 20 2011
s1ANHmmv
sums